United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.E., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Monmouth, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0128
Issued: May 4, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 27, 2016 appellant, through counsel, filed a timely appeal from a June 30,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established more than eight percent impairment of the left
little finger, for which she previously received a schedule award.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel asserts that the opinion of Dr. David Weiss, an osteopath, establishes a
left upper extremity impairment of 13 percent.
FACTUAL HISTORY
On March 16, 2008 appellant, then a 48-year-old protocol specialist, fractured a phalanx
of her left little finger when she tripped and fell at work. She stopped work that day and received
continuation of pay and wage-loss compensation.
Dr. Eddy Atik, Board-certified in orthopedic and hand surgery, repaired the finger
fracture on March 21, 2008. In a November 18, 2008 report, Dr. Robert D. Goldstein, Boardcertified in plastic surgery and an OWCP referral physician, advised that appellant had no
functional capacity with her left hand and had developed left hand reflex sympathetic dystrophy
(RSD). OWCP additionally accepted RSD also known as complex regional pain syndrome
(CRPS).
Dr. Andrew M. Hutter, a Board-certified orthopedic surgeon, provided a second opinion
evaluation on December 31, 2009. He diagnosed status post fracture of the left fifth finger and
RSD and concluded that appellant could return to modified duty.
Appellant returned to modified duty on March 5, 2009.
compensation for medical and therapy appointments.

She thereafter received

On November 18, 2015 appellant filed a schedule award claim (Form CA-7). In an
October 7, 2013 report, Dr. Weiss provided physical examination findings. He diagnosed status
post fracture of the proximal phalanx of the left little finger with surgical repair, post-traumatic
contracture deformity of the left little finger, post-traumatic CRPS of the left upper extremity,
ulnar nerve neuropathy of the left arm at the cubital tunnel, and post-traumatic median nerve
neuropathy (carpal tunnel syndrome) of the left hand.3 Dr. Weiss advised that, in accordance
with the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (hereinafter A.M.A., Guides),4 using the range of motion (ROM)
methodology, he found a motion deficit of the left fifth digit, under Table 15-31 appellant had 6
percent impairment, and for class 1 CRPS, under Table 15-26 she had 7 percent impairment, for
a combined left upper extremity permanent impairment of 13 percent. Dr. Weiss found that
appellant reached maximum medical improvement on October 7, 2013.
Dr. Morley Slutsky, an OWCP medical adviser, who is Board-certified in occupational
medicine, reviewed the medical record, including Dr. Weiss’ report. In a December 5, 2015
report, he found that appellant had zero percent impairment for the CRPS diagnosis, and that,
utilizing the diagnosis-based impairment (DBI) method, under Table 15-2, Digit Regional Grid,
for a left little finger proximal phalanx fracture, appellant had a class 1 impairment. Dr. Slutsky
3

Initially in Chapter 15, when defining DBI, ROM is noted to be used primarily as a physical examination
adjustment factor and only to determine actual impairment values when a grid permits its use as an option.
Diagnoses in the particular regional grids that may alternatively be rated using ROM are followed by an asterisk (*).
Proximal phalanx fracture is a diagnosed condition listed in the grid followed by an *.
4

A.M.A., Guides (6th ed. 2009).

2

found no modifier for functional history, and modifiers of 2 for physical examination and clinical
studies. After applying the net adjustment formula, he concluded that appellant had eight percent
permanent digit impairment of the left little finger.
By decision dated December 22, 2015, appellant was granted a schedule award for eight
percent permanent impairment of the left fifth finger, to run for 1.2 weeks, from October 7
to 15, 2013.
Appellant, through counsel, timely requested a hearing with OWCP’s Branch of Hearings
and Review. Dr. Weiss updated his October 7, 2013 report on May 2, 2016. He did not
reexamine appellant, but reiterated that she had six percent left upper extremity impairment
under Table 15-31 of the A.M.A., Guides, due to loss of fifth digit ROM. The updated report did
not include an impairment rating for CRPS.
At the hearing, held on April 11, 2016, counsel argued that appellant’s impairment rating
should be based on the ROM method and should not be limited to the left little finger. Appellant
described the employment injury and her medical condition, testifying that she continued to have
symptoms of RSD with pain that radiated up her arm, decreased hand motion, and limitations in
activities of daily living.
In a June 30, 2016 report, an OWCP hearing representative found the weight of the
medical evidence rested with Dr. Slutsky and affirmed the December 22, 2015 decision.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.5 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.6 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.7
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first

5

See 20 C.F.R. §§ 1.1-1.4.

6

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
7

20 C.F.R. § 10.404; see also Ronald R. Kraynak, 53 ECAB 130 (2001).

3

5 U.S.C.

printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).8 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.9
ANALYSIS
The issue on appeal is whether appellant established that she has more than eight percent
impairment of the left little finger for which she previously received a schedule award. The
accepted conditions in this case are fracture of phalanx of left little finger and RSD.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.10
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.11 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.12
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment.

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
9

Isidoro Rivera, 12 ECAB 348 (1961).

10

T.H., Docket No. 14-0943 (issued November 25, 2016).

11

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

12

Supra note 10.

4

In order to ensure consistent results and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the April 18, 2016 decision. Following
OWCP’s development of a consistent method for calculating permanent impairment for upper
extremities to be applied uniformly, and such other development as may be deemed necessary,
OWCP shall issue a de novo decision on appellant’s claim for an additional right upper extremity
schedule award.
CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 30, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: May 4, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

